RESOLUCIÓN
Considerada la moción informativa presentada el 17 de abril de 2003 por la Leda. Genoveva Valentín Soto como una solicitud para que se considere este recurso Núm. CC-*5222003-199, como un recurso nuevo, y que fue presentado luego de la fecha en que se notificara la segunda sentencia, con la notificación enmendada, se ordena a la Secretaría de este Tribunal darle un nuevo número de presentación al recurso, considerarlo notificado y tramitarlo por la vía ordinaria.
Hemos observado una práctica en la profesión que nos preocupa: a menudo los abogados que se van de vacaciones, simplemente, sin tomar otras medidas, le indican a los tribunales las fechas en que estarán ausentes y solicitan que no se tome acción alguna durante este periodo de tiempo. Esto hace caso omiso de los términos jurisdiccionales que pueden estar decursando y de los problemas que, de apro-barse esta pretensión, le ocasionarían al buen funciona-miento de los tribunales.
Esta práctica no podemos avalarla, puesto que los tribu-nales no pueden sujetar sus calendarios y funcionamiento a los intereses particulares de cada uno de los abogados que ante ellos postulan. Por la presente apercibimos a la clase togada de que si desean ausentarse del país tienen que tomar las medidas necesarias para que no se perjudi-quen los intereses de sus clientes. El incumplimiento con esta norma podría acarrearles sanciones disciplinarias.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. Los Jueces Asociados Señores Rebollo López y Corrada Del Río no intervinieron. El Juez Asociado Señor Rivera Pérez se inhibió.
(Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo